Citation Nr: 0528589	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  04-05 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from December 1968 until 
December 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.

The March 2003 rating decision on appeal also denied 
entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).  Although the veteran 
filed a timely notice of disagreement as to the TDIU issue, 
at a RO hearing in August 2003, he expressly withdrew that 
issue from appellate consideration.  As such, it is not for 
consideration on this appeal.


FINDINGS OF FACT

Throughout the rating period on appeal, the disability at 
issue has been manifested by difficulty establishing and 
maintaining effective relationships, poor sleep, depression, 
and anger, with occasional complaints of suicidal and 
homicidal ideation as well as auditory and visual 
hallucinations.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation of 50 
percent for PTSD have  been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code 9411 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  In the present case, 38 U.S.C.A. 
§ 5103(a) notice had been provided relative to the service 
connection issue adjudicated therein, from which notice of 
disagreement raised the increased rating issue on appeal.  As 
such, the exclusion from the VCAA notice requirement 
contemplated in VAOPGCPREC 08-2003 is applicable in this 
case.

VA letters issued in March 2002 and November 2002 apprised 
the appellant of the information and evidence necessary to 
substantiate his service connection claim.  Such 
correspondence also apprised him as to which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  In the present case, the appellant 
received appropriate notice prior to the initial rating 
decision issued in March 2003.  As such, the timing 
requirements of Pelegrini II have been satisfied  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, records associated 
with a Social Security Administration (SSA) disability claim 
are affiliated with the claims folder.  Finally, the 
veteran's statements in support of his claim, to include 
testimony provided at an August 2003 RO hearing and at a June 
2005 hearing before the undersigned are of record.  The Board 
has carefully reviewed the veteran's statements and concludes 
that he has not identified further evidence not already of 
record.  

The Board has also perused the medical records for references 
to additional treatment reports not of record.  In doing so, 
it is noted that a March 2003 VA record references weekly 
group therapy sessions during the veteran's incarceration at 
the Adrian Correctional Facility between 1996 and 1998.  Such 
records are not associated with the claims folder.  The Board 
does acknowledge the need to consider the history of the 
veteran's PTSD symptoms.  However, due to the remoteness of 
such records, prior to the October 17, 2004 effective date 
for service connection for PTSD, and because other medical 
evidence from that same time period is of record (indeed, 
even from the same therapist) the outstanding therapy records 
are not necessary to fairly adjudicate the claim.

Additionally, at his June 2005 hearing before the 
undersigned, the veteran indicated that he had received 
private anger management treatment.  Such evidence is not of 
record.  However, the VA records that are associated with the 
claims file addresses symptoms including anger control.  
Moreover, the Board accepts the veteran's sworn testimony as 
to the fact that he requires anger management treatment, and 
will appropriately consider that information in rendering a 
decision.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  

Relevant law and regulations

Disability evaluations- in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).  The VA Schedule rating formula 
for mental disorders reads in pertinent part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% - A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].

Factual background

VA treatment records dated in May 1987 reveal shyness and 
difficulty relating to others.  A week earlier, the veteran 
had attempted suicide by overdosing on heroin.  There was no 
disorientation or hallucinations.  The impressions were 
alcohol dependence and dependent personality disorder.  In 
June 1987, the veteran was hospitalized.  Upon admission, the 
veteran denied flashbacks or nightmares and also denied 
significant mood swings, depressive periods or sleep 
disturbance.  He was not psychotic, suicidal or homicidal.  
His memory was intact and his affect was appropriate.

In January 1990, the veteran was admitted to a VA hospital to 
treat alcohol dependence.  The veteran was depressed.  He was 
oriented and there were no speech or communication 
difficulties.  There were no hallucinations or delusions and 
he had no suicidal or homicidal ideation.  Attention and 
concentration were fair.  Judgment and insight were also 
fair.

Records dated in May 1990 from the Michigan Disability 
Determination Service reflect complaints of depression, 
indifference and withdrawal from personal relationships.  It 
was noted that the veteran's marriage had failed due to his 
inability to control his rages.  The veteran stated that he 
could not stand authority.  He had no contact with his 
neighbors and had few friends.  He was easily offended and 
angered in social relationships.  The veteran also described 
a lack of interest in activities that he once enjoyed, such 
as sports.  The veteran occasionally worked on a project at 
home, or read but did not grocery shop or do his own laundry.  
He further described sleeping difficulties and was 
chronically depressed.

Objectively, the veteran was oriented and generally pleasant, 
but he was tense and vigilant.  His speech was generally 
logical and coherent.  Past and recent recall were good.  The 
veteran's ability to concentrate was fair, impeded by 
moderate anxiety.  His abstract thinking was good, as was his 
capacity for everyday problem solving.  

In October 1990, the veteran was again hospitalized at a VA 
facility.  The Axis I diagnoses included situational stress 
disorder and PTSD.  It was noted that the veteran experienced 
rage and suicidal ideation prior to admission.  Objectively, 
the veteran was oriented and his speech was coherent and 
relevant.  His affect was mostly appropriate.  Memory was 
intact and concentration was good.  There were no active 
suicidal or homicidal ideas.  He had insight and his judgment 
was fair.  

VA records dated in November 1990 show normal appearance and 
normal psychomotor activity.  The veteran was oriented, with 
appropriate effect, normal stream of thought and normal 
thought content.  He denied hallucinations as well as 
suicidal or homicidal ideation.  Immediate memory was poor 
but recent and remote memory were intact.  Concentration and 
abstract thinking were poor.  

The veteran was incarcerated for 13 years beginning in 1991.  
As a result, he did not continue with VA outpatient treatment 
during this period.

After his release from prison, the veteran was examined by VA 
in March 2003.  
That report listed his occupational background, which 
included 7 years employment as a truck driver, 5 years as a 
shipping clerk, and 5 years in a warehouse.  

The veteran presented with complaints of poor sleep, 
nightmares as often as once weekly, and flashbacks.  
Objectively, the veteran was oriented and his speech was 
coherent and logical.  His range of affect was blunted and 
his mood was unremarkable.  Memory was intact.  There was no 
evidence of delusional thinking and hallucinations were 
denied.  The veteran also denied suicidal or homicidal 
ideation.  Following the interview, a GAF score of 62 was 
assigned.

A June 2003 VA outpatient treatment report notes that the 
veteran lived with his mother.  He was divorced and had not 
seen his son in a long time.  Regarding dating, his last 
relationship lasted 30 days.  His girlfriend reportedly could 
not stand him.  As to his PTSD symptomatology, the veteran 
admitted to fleeting suicidal ideations but strongly denied 
plan or intent.  He also reported poor sleep. nightmares, 
intrusive thoughts, hypervigilance and anxiety.  Objectively, 
his mood was depressed and his affect was tense.  There was 
no overt psychosis.  

In August 2003, the veteran provided testimony at a personal 
hearing before the RO.  He indicated that he was last 
employed in either 1985 or 1986.  (Transcript "T," at 2.)  
The veteran described symptoms to include poor sleep and 
nightmares. At night, he would "patrol the house."   He 
also endorsed flashbacks and homicidal thoughts.  (T. at 3.)  
With regard to the latter, he explained that he pictured 
himself killing police officers that he saw parked in front 
of his house.  He also indicated that being in the federal 
building, which was not familiar to him, made him nervous.  
(T. at 2-3.)  He also was nervous when he went grocery 
shopping, which was an ordeal for him.  (T. at 3.)  He also 
admitted to auditory and visual hallucinations.  (T. at 5.)  
He also described a situation in which he experienced a panic 
attack.  He admitted that he did not disclose all of his 
symptoms to the VA doctor at the time of his examination.  He 
feared being locked away if he told the true nature of his 
symptoms. (T. at 7.)  Socially, the veteran kept to himself.  
(T. at 5.)  He did not like being around people.  

An August 2003 VA clinic note revealed a euthymic mood and an 
irritable affect.  Speech was spontaneous, coherent and 
relevant.  There were no signs of psychosis and no suicidal 
or homicidal ideation.  The veteran was alert and oriented, 
with fair insight and judgment.  He was taking Zoloft and 
Trazadone for his symptoms.  

A September 2003 VA outpatient record noted that the veteran 
had been married from 1979 to 1991.  He had a son from that 
marriage, but he had no contact with him.  The veteran's 
medications were increased at that time.

Another September 2003 VA treatment report noted the 
veteran's aversion to crowds.  He reported seeing visions of 
Vietnam and heard voices of Vietnam on his radio.  He stated 
that at most he slept 3 to 4 hours a night.  

A November 2003 VA outpatient treatment report reveals a full 
range of affective expression.  At that time, the veteran was 
alert and oriented and his speech was logical, coherent and 
goal-directed.  His mood was euthymic.  He denied 
hallucinations.  He further denied suicidal thoughts, plans 
or intent.

The veteran presented testimony at a hearing before the 
undersigned in June 2005.  The veteran indicated that he had 
been hospitalized for his PTSD, most recently in 1985 or 
1986.  (T. at 4.)  The veteran stated that he had two close 
friends that he could confide in, but other than that he did 
not like people.  (T. at 5.)  He stated that he was unable to 
sustain a romantic relationship for more than a few weeks.  
(T. at 6.)  The veteran explained that he was incarcerated 
for 12 years after his return from Vietnam.  (T. at 7.)  He 
had no criminal history prior to service.  Regarding 
employment, he indicated that his last full-time job was in 
1985 or 1986. 

At the June 2005 hearing, the veteran further discussed his 
PTSD symptomatology.  He stated that he constantly felt like 
he was going to hurt somebody.  (T. at 9.)  He got very 
agitated and was not tolerant of people.  He also stated that 
he had suicidal thoughts all of the time.  He slept poorly, 
as we would patrol the house for hours upon hearing a noise 
outside.  (T. at 11.)  He fortified his house by putting 
locks on the fences.  (T. at 12.)  Additionally, it was noted 
that in sitting for the hearing, the veteran positioned 
himself with his back to a corner, allowing him to see both 
entrance doors.  (T. at 13.)  The veteran explained  that he 
did so in case he had to leave promptly.  

Analysis 

The medical reports of record consistently reveal sleep 
disturbance, which is objectively confirmed by the veteran's 
prescription for Trazadone.  The medical evidence further 
reveals chronic complaints of depression.  The record further 
demonstrates that the veteran has difficulty establishing and 
maintaining effective relationships.  The evidence of record 
reveals that the veteran's marriage failed due to his anger 
management problems.  Further, the veteran had no contact 
with his only son from that marriage.  Moreover, as discussed 
at his June 2005 hearing, the veteran was unable to spend 
more than a few weeks in a romantic relationship.  He did 
have a few friends to talk to, but essentially his disability 
picture is that of a reclusive individual who avoids crowds, 
cannot tolerate people and struggles to endure a trip to the 
grocery store.  Additionally, in his June 2005 hearing 
testimony regarding his home, the veteran stated that his 
house was like a fortress and that he had gated himself in 
with locks on the fences.  

The Board notes a September 2003 VA treatment report which 
reflected complaints of auditory and visual hallucinations.  
While such symptoms were not consistently reported in the 
medical evidence, the veteran explained at his August 2003 RO 
hearing that he was reluctant to report some of his symptoms 
for fear of being locked up.  

Also, a June 2003 VA outpatient treatment report indicates 
fleeting suicidal ideations.  Moreover, at his August 2003 
personal hearing, the veteran endorsed homicidal thoughts and 
described a vision of himself killing police officers.  
Subsequently, at his June 2005 hearing before the 
undersigned, the veteran reported constant thoughts of 
hurting people.  Further, he indicated that he had sought 
private anger management treatment.  He also testified as to 
constant suicidal thoughts. 

Based on the foregoing, and with resolution of doubt in the 
veteran's favor, the Board finds that the veteran's 
disability manifestations more closely approximate the 
criteria for a 50 percent rating.  The Board notes that in 
reaching this conclusion, the evidence supports a 50 percent 
rating, and the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The evidence, however, does not allow for a 70 percent 
rating.  Here, the evidence fails to establish any problems 
with speech or communication.  While the veteran has violent 
thoughts, there is no showing of impaired impulse control.  
The veteran was consistently oriented and there was no 
deficiency regarding hygiene or personal appearance.  His 
judgment and insight were generally found to be fair.  While 
the veteran did report suicidal ideation, as well as the 
obsessional ritual of patrolling his perimeter, the overall 
evidence shows a disability picture more consistent with a 50 
percent evaluation.  This finding is further bolstered by the 
assignment of a 62 GAF score at the March 2003 VA 
examination.  Such score represents mild symptoms or some 
difficulty in social, occupational, or school functioning, bu 
that he has some meaningful interpersonal relationships.

In conclusion, while the competent evidence supports a 50 
percent evaluation for the veteran's PTSD over the entirety 
of the appeal period, an evaluation in excess of that amount 
is not for application.  The Board notes that in reaching 
these conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.




ORDER

A 50 percent evaluation for PTSD is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.




	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


